              Case 20-50766-BLS          Doc 6    Filed 09/14/20      Page 1 of 1


                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 7

HERITAGE HOME GROUP, LLC, et al.,1                            Case No. 18-11736 (BLS)

                              Debtors.                        (Jointly Administered)



ALFRED T. GIULIANO, in his capacity as                        Adv. Proc. No. 20-50766 (BLS)
Chapter 7 Trustee of HERITAGE HOME GROUP,
LLC ,et al.,

                           Plaintiff,

vs.

AKZO NOBEL COATINGS INC.,

                           Defendant.

ORDER APPROVING STIPULATION FURTHER EXTENDING DEADLINE FOR
          DEFENDANT TO RESPOND TO THE COMPLAINT

         Upon consideration of the Stipulation Further Extending the Deadline for

Defendant to Respond to the Complaint (the “Stipulation”), set forth hereto as Exhibit A, it

is hereby ORDERED THAT, the Stipulation is APPROVED.




Dated: September 14th, 2020                  BRENDAN L. SHANNON
Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE




1
 The Debtors in these cases, along with the last four digits of each Debtor’s tax identification
numbers, are: Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings
US, Inc. (7206); HHG Real Property LLC (3221); and HHG Global Designs LLC (1150). The
Debtors’ corporate headquarters was located at 1925 Eastchester Drive, High Point, North Carolina
27265.

DOCS_LA:332442.1
